Citation Nr: 0947377	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a disability rating reduction from 100 percent to 10 
percent for service-connected prostate cancer status post 
prostatectomy, effective February 1, 2006, was proper, to 
include entitlement to an evaluation in excess of 10 percent 
for the period beginning February 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In his November 2005 notice of disagreement (NOD), the 
Veteran raised the issue of entitlement to service connection 
for memory loss due to exposure to herbicides in Vietnam.  He 
also raised the issue of entitlement to service connection 
for an acquired psychiatric disorder other than posttraumatic 
stress disorder, to include as secondary to exposure to 
herbicides in Vietnam and as secondary to the residuals of 
his service-connected prostate cancer status post 
prostatectomy.  As these matters are not currently developed 
or certified for appellate review, they are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his evaluation for service-
connected prostate cancer status post prostatectomy was 
improperly reduced from 100 percent to 10 percent effective 
February 1, 2006.  He also contends that his condition is 
more severe than contemplated by the current 10 percent 
disability rating.

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

When a Veteran timely files a NOD with an adverse decision of 
the agency of original jurisdiction (AOJ) regarding his 
claim, VA shall prepare a statement of the case (SOC).  
38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2009).  The SOC 
must be complete enough to allow the Veteran to present 
written and/or oral arguments before the Board.  38 C.F.R. § 
19.29 (2009).  Thus, it must include (1) a summary of the 
evidence pertinent to the issue in disagreement, (2) a 
citation to pertinent laws and regulations and a discussion 
of how such laws and regulations affect the agency's 
decision, (3) the decision on the issue, and (4) a summary of 
the reasons for the decision.  Id.; see also 38 U.S.C.A. 
§ 7105(d)(1) (West 2002 & Supp 2009).

In November 2005, the Veteran filed a NOD with the RO's 
decision to reduce his evaluation for service-connected 
prostate cancer status post prostatectomy from 100 percent 
disabling to 10 percent disabling and with the RO's decision 
that his condition warranted only a 10 percent rating.  The 
RO issued a SOC in June 2006.  The SOC listed the evidence 
considered therein and explained the agency's decision to 
continue the Veteran's 10 percent disability rating.  It also 
set forth general statutes and regulations pertinent to all 
claims for disability compensation, as well as those specific 
to the Veteran's condition, and discussed the affect these 
provisions had on the agency's decision.  However, the SOC 
did not set forth, cite to, or discuss any statutes or 
regulations regarding the reduction of the Veteran's 
disability rating.  See 38 C.F.R. §§ 3.105(3), 3.344(c), 
4.115b, Diagnostic Code 7528, Note.  The Veteran also was not 
provided notice of these provisions or informed of how they 
affected the RO's decision in his case through any other 
correspondence from VA.

In light of the above, the Board finds that rendering a 
decision at this time would be prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
considers a question that has not been addressed by the RO, 
it must determine whether a Veteran has been given adequate 
notice and opportunity to respond and, if not, whether the 
Veteran will be prejudiced thereby).  As the Board cannot 
rectify this procedural deficiency on its own, this matter 
must be remanded to the RO for the issuance of a supplemental 
statement of the case (SSOC) providing and considering all 
appropriate regulations.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 19.31(b)
(2), (c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with a SSOC regarding 
his claim, to include the reduction of 
the Veteran's evaluation for service-
connected prostate cancer status post 
prostatectomy.  The SSOC must contain 
the information required by 38 U.S.C.A. 
§ 7105(d)(1) and 38 C.F.R. § 19.29, 
including (1) a summary of the 
evidence, (2) notice of all applicable 
statutes and regulations, (3) the 
decision, and (4) the reasons for the 
decision.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

3.  If new evidence is received 
pursuant to paragraph 2, readjudicate 
the Veteran's claim.  If the decision 
remains adverse to the Veteran, the 
Veteran and his representative should 
be provided with a SSOC and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


